
	

113 HR 2029 IH: Community College Energy Training Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2029
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Ben Ray Luján of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require the Secretary of Energy, in coordination with
		  the Secretary of Labor, to establish a program to provide for workforce
		  training and education, at community colleges, in sustainable
		  energy.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Energy Training Act
			 of 2013.
		2.Sustainable
			 energy training program for community colleges
			(a)Workforce
			 training and education in sustainable energyFrom funds made
			 available under
			 subsection (c), the Secretary of Energy, in
			 coordination with the Secretary of Labor, shall carry out a joint sustainable
			 energy workforce training and education program. In carrying out the program,
			 the Secretary of Energy, in coordination with the Secretary of Labor, shall
			 award grants to community colleges to provide workforce training and education
			 in industries and practices such as—
				(1)alternative
			 energy, including wind and solar energy;
				(2)high-performance
			 green building construction, design and redevelopment;
				(3)sustainable energy
			 technologies, including chemical technology, nanotechnology, and electrical
			 technology;
				(4)water, energy and
			 resource conservation;
				(5)recycling and
			 waste reduction; and
				(6)sustainable
			 agriculture and farming.
				(b)Award
			 considerationsOf the funds made available under
			 subsection (c) for a fiscal year, not less
			 than one-half of such funds shall be awarded to community colleges with
			 existing (as of the date of the award) sustainability programs that lead to
			 certificates, credentials, or degrees in one or more of the industries and
			 practices described in paragraphs (1) through (6) of
			 subsection (a).
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2014 through
			 2018.
			(d)DefinitionsIn
			 this Act:
				(1)Community
			 collegeThe term community college means an
			 institution of higher education, as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)), that—
					(A)provides a 2-year
			 program of instruction for which the institution awards an associate degree;
			 and
					(B)primarily awards
			 associate degrees.
					(2)High-performance
			 green buildingThe term high-performance green
			 building has the meaning given the term in section 401(13) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17061).
				
